 Case 3:20-cv-00800-DWD Document 22 Filed 04/09/21 Page 1 of 2 Page ID #68




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ERIC MIRANDA, #M24522,                       )
                                              )
               Plaintiff,                     )
                                              )
 vs.                                          )         Case No. 20ïcv–800ïDWD
                                              )
 ROB JEFFREYS,                                )
 ANTHONY D. WILLS,                            )
 SERGEANT DALLAS,                             )
 SERGEANT JONES,                              )
 C/O MOORE,                                   )
 C/O MORRIS,                                  )
 JOHN DOES #1-4 and                           )
 JANE DOE #1,                                 )
                                              )
               Defendants.                    )

                            MEMORANDUM AND ORDER

DUGAN, District Judge:

       This matter is before the Court for case management purposes. Plaintiff has failed

to abide by the Court’s orders to update his address and failed to respond to the Court’s

Order to Show Cause.

       At the opening of the case, Plaintiff was notified of his obligation to update the

Court in writing of any new address within 7 days after a transfer or other change in

address occurs, and that failure to do so may result in dismissal of this action for want of

prosecution. (Doc. 4). The Court’s initial Screening Order repeated this warning. (Doc.

10, p. 11). After Menard Correctional Center notified the Court that Plaintiff had been

released, the Court issued an Order to Show Cause. (Doc. 14). Plaintiff was ordered to




                                                  1
 Case 3:20-cv-00800-DWD Document 22 Filed 04/09/21 Page 2 of 2 Page ID #69




respond on or before March 23, 2021. (Id.). He has not responded to the Show Cause

Order, and has failed to file any update to his address.

       Accordingly, this case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an Order of this Court and failure to prosecute. See FED. R. CIV. P. 41(b);

Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th

Cir. 1994). All pending Motions are MOOT. This dismissal shall NOT count as one of

Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g). Plaintiff’s obligation to pay

the filing fee for this action was incurred at the time the action was filed, thus the

remainder of the filing fee remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). The Clerk of Court is DIRECTED to close this

case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: April 9, 2021




                                                  _________________________
                                                  DAVID W. DUGAN
                                                  United States District Judge




                                                 2
